UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 Commission file number: 001-33896 DANVERS BANCORP, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 04-3445675 (State or Other Jurisdiction of (I.R.S Employer Incorporation or Organization) Identification No.) One Conant Street, Danvers, Massachusetts (Address of Principal Executive Officers) (Zip Code) (978) 777-2200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.(Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o (Do not check if smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Shares outstanding of the registrant’s common stock, $0.01 par value, at October 31, 2010: 20,924,643 DANVERS BANCORP, INC. TABLE OF CONTENTS Page PART I.FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) - Consolidated Balance Sheets as of September 30, 2010 and December 31, 2009 3 - Consolidated Statements of Income for the Three and Nine Months Ended September 30, 2010 and 2009 4 - Consolidated Statements of Changes in Stockholders' Equity for the Nine Months Ended September 30, 2010 and 2009 5 - Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2010 and 2009 6 - Notes to Unaudited Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 41 Item 4. Controls and Procedures 43 PART II.OTHER INFORMATION Item 1. Legal Proceedings 43 Item 1A. Risk Factors 43 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 44 Item 3. Defaults Upon Senior Securities 44 Item 4. [Removed and Reserved] 44 Item 5. Other Information 44 Item 6. Exhibits 45 2 Table of Contents DANVERS BANCORP, INC. PART I.FINANCIAL INFORMATION Item 1.Financial Statements (Unaudited) CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, (In thousands) ASSETS Cash and cash equivalents $ $ Certificates of deposit - Securities available for sale, at fair value Securities held to maturity, at cost Loans held for sale Loans Less allowance for loan losses ) ) Loans, net Restricted stock, at cost Premises and equipment, net Bank-owned life insurance Other real estate owned Accrued interest receivable Deferred tax asset, net Goodwill and intangible assets Prepaid FDIC assessment Prepaid taxes Other assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Deposits: Demand deposits $ $ Savings and NOW accounts Money market accounts Term certificates over $100,000 Other term certificates Total deposits Short-term borrowings Long-term debt Subordinated debt Accrued expenses and other liabilities Total liabilities Commitments and contingencies Stockholders' equity: Preferred stock; $0.01 par value, 10,000,000 shares authorized; none issued - - Common stock; $0.01 par value, 60,000,000 shares authorized; 22,316,125 shares issued Additional paid-in capital Retained earnings Accumulated other comprehensive income Unearned restricted shares - 545,558 and 639,807 shares at September 30, 2010 and December 31, 2009, respectively ) ) Unearned compensation - ESOP; 1,231,133 and 1,284,660 shares at September 30, 2010 and December 31, 2009, respectively ) ) Treasury stock, at cost; 1,318,039 and 610,593 shares at September 30, 2010 and December 31, 2009, respectively ) ) Total stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents DANVERS BANCORP, INC. CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, (Dollars in thousands, except per share amounts) Interest and dividend income: Interest and fees on loans $ Interest on debt securities: Taxable Non-taxable Dividends on equity securities 8 - 12 1 Interest on cash equivalents and certificates of deposit 30 97 Total interest and dividend income Interest expense: Interest on deposits: Savings and NOW accounts Money market accounts Term certificates Interest on short-term borrowings 41 62 Interest on long-term debt and subordinated debt Total interest expense Net interest income Provision for loan losses Net interest income, after provision for loan losses Non-interest income: Service charges on deposits Loan servicing fees 34 34 63 Net gain on sales of loans 87 Net gain on sales of securities 4 4 Loss on impairment of securities ) - ) - Increase in cash surrender value of bank-owned life insurance Trust services - - Other operating income Total non-interest income Non-interest expenses: Salaries and employee benefits Occupancy Equipment Outside services Other real estate owned expense Deposit insurance expense Advertising expense Other operating expense Total non-interest expenses Income before income taxes Provision for income taxes Net income $ Weighted-average shares outstanding: Basic Diluted Earnings per share: Basic $ Diluted $ The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents DANVERS BANCORP, INC. CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (Unaudited) Accumulated Additional Other Unearned Unearned Total Common Stock Paid-In Retained Comprehensive Restricted Compensation - Treasury Stockholders' Shares Amount Capital Earnings Income Shares ESOP Stock Equity (Dollars in thousands) Balance at December 31, 2008 $ $
